Citation Nr: 1014009	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to July 6, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from July 6, 2009.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to August 1985 and from January 1987 to October 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, granted service 
connection for PTSD, rated 30 percent, effective March 6, 
2003.  A November 2005 rating decision increased the rating 
for PTSD to 50 percent, effective March 6, 2003.  The case 
was before the Board in February 2008 and in January 2009 
when it was remanded for further development.

An August 2009 rating decision increased the rating for PTSD 
to 70 percent, effective July 6, 2009.  As the rating is less 
than the maximum under the applicable criteria, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's January 2009 remand asked that the RO obtain 
updated VA treatment records beginning from April 2008 as the 
record reflected that the Veteran continues to receive VA 
psychiatric treatment.  The RO obtained VA treatment records 
from March to June 2009 (which did not include records of 
specific psychiatric treatment) in connection with other 
claims for VA benefits.  These VA treatment records were not 
considered in the August 2009 supplemental statement of the 
case.  

VA treatment records between April 2008 and March 2009 and 
from June 2009 to the present may reflect that symptoms of 
the Veteran's psychiatric disorder increased in severity.  
These records are constructively of record and are crucial to 
determining whether there is a basis for increase, including 
whether there is a basis for increase to a 70 percent rating 
prior to July 6, 2009.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets the continued delay in this case, since the RO 
has not substantially complied with the Board's January 2009 
remand instructions by obtaining pertinent updated VA 
treatment records, a further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records (that are 
not already associated with the claims 
file) of any VA treatment the Veteran has 
received for PTSD since April 2008.

2.  Then, re-adjudicate the claims.  If 
any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


